DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the step of the flowchart as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Some detail of the steps should be included in each box of the flowchart. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites in lines 1-3 the limitation “wherein determining the size of the interior volume based on the feedback signal comprises determining a time or time delay at which the feedback signal is detected compared to a reference signal”.  Based on the wording, it is unclear whether the time or time delay is the delay between when the feedback signal was detected and when a reference signal was detected/emitted; or whether the time or time delay of a feedback signal may be determined, and then compared to a time or time delay of a feedback signal.   Therefore, it is unclear what is the time or time delay and it is unclear what is being compared and the scope of the claim is therefore indefinite.  For purposes of examination, the limitation will be interpreted to recite “wherein determining the size of the interior volume based on the feedback signal comprises determining a time or time delay at which the feedback signal is detected”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent App. Pub. 2019/0054252 to Amschler. 
Regarding Claim 1, Amschler teaches a container (Fig. 7, element 710) for an injectable medicament (Par. 0067), the container comprising: an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end and a proximal end, an outlet (element 740) at the distal end, a bung (720) arranged inside the elongated body, sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall (bung 720 is disclosed as a piston which is known to sealingly engage the sidewall and be slidable along the longitudinal axis during operation), an interior volume (the area defined between bung 720 and the bottom wall 712) to receive the injectable medicament and being confined by the sidewall, by the outlet and by the bung, a measuring arrangement (750) arranged in or on the bung (Par. 0068), the measuring arrangement comprising: a signal generator (Par. 0068 ,750 includes an ultrasonic transmitter) configured to emit a measurement signal into or through the interior volume, the measurement signal being capable to stimulate or to excite a resonance of the container (Par. 0069), and a signal detector (Par. 0068, 750 includes an ultrasonic receiver) configured to detect a feedback signal indicative of a resonating interaction of the measurement signal with at least one of the sidewall, the outlet or the interior volume (Par. 0065-0071).
Regarding Claim 2, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches the device further comprising a processor connected to the signal detector (Par. 0083 discloses that the flowchart of Fig. 10 may be performed by the embodiments of Figs. 5-9, which includes the embodiment of Fig. 7; Fig. 10 discloses the data received by the signal detector is provided to a processor). 
Regarding Claim 3, Amschler teaches all of the limitations of claim 2 as discussed above, and further teaches wherein the processor is configured to determine a size of the interior volume based on the feedback signal obtainable through the signal detector (Fig. 10, step 1030).
Regarding Claim 4, Amschler teaches all of the limitations of claim 2 as discussed above, and further teaches wherein the processor is connected to the signal generator, wherein the processor is configured to trigger the emission of the measurement signal (one of ordinary skill in the art would understand that a signal generator must be governed by a processor to trigger emission of the signals) and wherein the processor is configured to determine a size of the interior volume based on a comparison of the measurement signal with the feedback signal (Pars. 0073-0077 disclose a time-of-flight based measurement in which the feedback signal is compared to the measurement signal to determine the time delay for determining the interior volume; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using and a resonant-frequency measurement unit and a time-of-flight measurement unit in which the feedback signal is compared with the measurement signal). 
Regarding Claim 5, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the measuring arrangement comprises a data storage configured to store at least one of an initial size of the interior volume or the feedback signal (Par. 0088; the dimensions of the cartridge may be known; one of ordinary skill in the art would recognize the device would inherently comprise a data storage for storing the dimensions, such as described in Par. 0052). 
Regarding Claim 6, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches the device further comprising a communication interface configured to exchange data with an external electronic device (Fig. 1, a communication interface is provided, such as via communication links 120 or 125, to exchange data with external devices).
Regarding Claim 9, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the signal generator is an acoustic signal generator (Par. 0065-0068; the generator generates ultrasonic signals which are a form of acoustic signals) configured to emit acoustic measurement signals of a variable frequency (Par. 0069 teaches emissions of changing frequency). 
Regarding Claim 10, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the signal generator is configured to generate and to emit a series of measurement signals of increasing frequency or decreasing frequency (Par. 0069). 
Regarding Claim 13, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the signal detector is integrated into the signal generator or wherein the signal detector is a component of the signal generator (Amschler discloses the signal generator and signal detector both as components of the measurement unit 750, and therefore the signal detector and the signal generator are integrated). 
Regarding Claim 14, Amschler teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the signal detector comprises an acoustic sensor (Par. 0068, the signal detector senses ultrasonic signals which are a type of acoustic signal) comprising a transducer configured to convert acoustic signals into electric signals (Par. 0068, a transducer is interpreted as a device which converts one form of energy to another form;  the measurement of the ultrasonic signal is a conversion of an acoustic, ultrasonic signal to an electrical signal for processing; therefore the acoustic sensor comprises a transducer which convert acoustic signals into electric signals). 
Regarding Claim 15, Amschler teaches a method of determining the size of an interior volume of a container for an injectable medicament (Fig. 10, steps 1010-1030), the container (Fig. 7, element 710) comprising an elongated body having a tubular-shaped sidewall extending along a longitudinal axis and having a distal end and a proximal end, an outlet (740) at the distal end, a bung (720) arranged inside the elongated body, sealingly engaged with the sidewall and slidable along the longitudinal axis relative to the sidewall, an interior volume to receive the injectable medicament and being confined by the sidewall, by the outlet and by the bung, and a measuring arrangement (750) arranged in or on the bung, the method comprising: generating and emitting a measurement signal from the measuring arrangement into or through the interior volume of the container (Par. 0068), wherein the measurement signal is capable to stimulate or to excite a resonance of the container (Par. 0066), detecting at least one a feedback signal being indicative of a resonating interaction of the measurement signal with at least one of the sidewall, the outlet or the interior volume of the container (Par. 0066; Fig. 10, step 1010), and determining a size of the interior volume of based on the feedback signal (Fig. 10, steps 1020-1030). 
Regarding Claim 16, Amschler teaches all of the limitations of claim 15 as discussed above and further teaches triggering emission of the measurement signal and determining the size of the interior volume based on a comparison of the measurement signal with the feedback signal  (Pars. 0073-0077 disclose a time-of-flight based measurement in which the feedback signal is compared to the measurement signal to determine the time delay; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using a time-of-flight measurement unit and a resonant-frequency measurement unit). 
Regarding Claim 17, Amschler teaches all of the limitations of claim 15 as discussed above and further teaches wherein determining the size of the interior volume based on the feedback signal comprises determining at least one of a magnitude or an amplitude of the feedback signal (Par. 0066; the resonant frequency of the interior volume is determined by the amplitude of the reflected signals; determination of the size of the volume is determined based on the resonant frequency). 
Regarding Claim 18, Amschler teaches all of the limitations of claim 15 as discussed above, and further teaches wherein determining the size of the interior volume based on the feedback signal comprises determining a time or time delay at which the feedback signal is detected (Pars. 0073-0077; ultrasonic waves and/or pulses are used to determine a size of the interior volume; determination of the time-of-flight of the signal is the time delay from when the measurement signal being emitted to the feedback signal being detected; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using a time-of-flight measurement unit and a resonant-frequency measurement unit). 
Regarding Claim 19, Amschler teaches all of the limitations of claim 15 as discussed above, and further teaches wherein determining the size of the interior volume based on the feedback signal comprises determining a phase shift between the feedback signal and a reference signal (Par. 0073; a phase shift between the feedback signal and the emitted signal is used to determine the interior volume; Par. 0006 discloses that the device may disclose one or more of the measurements units, and therefore Amschler teaches using a time-of-flight measurement unit and a resonant-frequency measurement unit). 
Regarding Claim 20, Amschler teaches all of the limitations of claim 15 as discussed above, and further teaches wherein determining the size of the interior volume based on the feedback signal comprises monitoring and processing a temporal variation of the feedback signal or of a series of feedback signal  (Par. 0071).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amschler as applied to claim 1 above, and further in view of US Patent App. Pub. 2017/0312455 to Mirov. 
Regarding Claim 7, Amschler teaches all of the limitations of claim 15 as discussed above, but is silent regarding further comprising an antenna configured to withdraw electric energy from a surrounding electromagnetic field. 
Mirov teaches an analogous device directed to a container (Fig. 1) for injectable medicament comprising a measuring arrangement (Fig. 3, the electrical elements contained within support element 35 form a measuring arrangement) arranged in or on a bung (22) comprising a signal generator (24; Par. 0026) and a signal detector (24; Par. 0026), and Mirov further teaches the container comprising an antenna (Fig. 3, element 28; Par. 0072; element 28 may be wireless rechargeable via RF or other energy sources and therefore comprises an antenna to receive the RF or other energy source) configured to withdraw electric energy from a surrounding electromagnetic field (Par. 0072; wireless recharging is interpreted to meet the limitations of withdrawing electric energy from a surrounding EM field since inductive coupling and RF links are both forms of EM fields). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Amschler to include an comprising an antenna configured to withdraw electric energy from a surrounding electromagnetic field, as taught by Mirov, in order to provide a rechargeable power source for the device (Mirov, Par. 0072). 
Regarding Claim 8, the modified device of Amschler and Mirov teaches all of the limitations of claim 7 as discussed above, and further teaches wherein the measuring arrangement comprises an electric energy storage connected to the antenna (Mirov, Par. 0072, element 28 may be a battery or capacitor which both comprise electric energy storage; as discussed above, when these elements are wirelessly rechargeable, they are connected to the antenna). 
Regarding Claim 11, Amschler teaches all of the limitations of claim 9 as discussed above, and further teaches the signal generator configured to generate and to emit measurement signals in an ultrasound frequency range (Par. 0069), but Amschler is silent regarding wherein the signal generator comprises an electromechanical transducer. 
Mirov teaches an analogous device directed to a container (Fig. 1) for injectable medicament comprising a measuring arrangement (Fig. 3, the electrical elements contained within support element 35 form a measuring arrangement) arranged in or on a bung (22) comprising a signal generator (24; Par. 0026) which generates an ultrasonic signal, and Mirov further teaches wherein the signal generator is an electromechanical transducer (Par. 0041, a piezoelectric element is an electromechanical transducer). 
Amschler teaches an ultrasonic signal generator, but is silent regarding the type of device which generates the ultrasonic signals.  Piezoelectric elements are well known in the art, as used in Mirov, to generate and also detect ultrasonic signals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the signal generator of Amschler to comprise an electromechanical transducer, as taught by Mirov, in order to generate the ultrasonic signals.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amschler as applied to claim 1 above, and further in view of U.S. Patent No. 10,245,378 to Raman. 
Regarding Claim 12, Amschler teaches all of the limitations of claim 9 as discussed above,  and further discloses an impedance based-measurement unit (Par. 0006)(Par. 0081), but Amschler does not expressly disclose wherein the signal detector comprises an impedance based-measurement circuit connected to the signal generator (Amschler does not disclose the details of the impedance-based measurement unit disclosed in Par. 0006, Par. 0081 only discloses measuring the impedance of a cartridge housing varying, and other intensity-based techniques being used for measurement; therefore it is not clear whether Amschler teaches the signal detector comprising an impedance an impedance based-measurement circuit connected to the signal generator.  
Raman teaches an analogous invention directed to a container (Fig. 2) for injectable medicament comprising a signal generator and a signal detector (Fig. 2, element 300; Col. 10, lines 46-66; the sensor 300 transmits and receives a signal and therefore comprises a signal generator and a signal detector), and wherein the signal detector comprises an electric impedance measurement circuit (Col. 10, line 65-67 and Col. 11, line 7-13; the signal detector is configured to detect properties of the reflected signal, including the impedance of the signal; therefore the detector inherently comprises an impedance measurement circuit in order to provide the impedance of the signal to the computing apparatus).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the signal detector of Amschler to comprise an electric impedance measurement circuit, as taught by Raman, in order to aid the calculation of a volume measurement and to provide additional signal properties to the processor (Raman, Col. 10, line 65-67 and Col. 11, line 7-13).  In both Amschler and Raman’s device, the signal detector and the signal generator are implemented as a single element.  Additionally, the signal detector and the signal generator are connected via the processor, since each must be in communication with the processor to provide information regarding the transmitted signal and the reflected signal.   Therefore, the modification would yield a device in which the signal detector comprises an electric impedance measurement circuit connected to the signal generator since the signal detector and the signal generator are already connected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783 
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783